                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10       HEADSTART NURSERY, INC., and T
                                           AND C SUPPLIES, INC.,                        Case No.18-cv-03285-NC
                                  11
                                                       Plaintiffs,                      ORDER DENYING DEFENDANTS’
Northern District of California




                                  12                                                    MOTION TO DISMISS FOR LACK
 United States District Court




                                                 v.                                     OF PERSONAL JURISDICTION
                                  13                                                    AND DENYING DEFENDANTS’
                                           JACK PALMERI, and MOTHER                     MOTION TO CHANGE VENUE
                                  14       EARTH ORGANIC FARMS, LLC,
                                  15                   Defendants.
                                  16
                                              This case arises out of an unpaid debt for watermelon seedlings grown by Plaintiffs
                                  17
                                       and shipped to Defendants’ farm. See Dkt. No. 1. Plaintiffs Headstart and T and C
                                  18
                                       Supplies (dba and hereinafter “Radicle Seed Company”) of Gilroy, California, are
                                  19
                                       suppliers of transplants for use in commercial agriculture. Id. at 4. Defendants Palmeri
                                  20
                                       and his company Mother Earth Organic Farms (hereinafter “MEO”) own a 500-acre farm
                                  21
                                       in Nevada. Id. at 5. Palmeri is a resident of Florida and MEO is incorporated in Florida.
                                  22
                                       Id. Headstart claims that it grew, sold, and shipped 500,000 watermelon transplants,
                                  23
                                       valued at $203,049.55, to the MEO farm in Nevada.1 Id. at 4. No payment was tendered
                                  24
                                       for the transplants. Id. Interest of $92,254.65 had accrued on that debt as of March 31,
                                  25
                                       2018. Id. Plaintiffs seek to enforce this debt by bringing five claims: restitution/unjust
                                  26
                                  27   1
                                        Throughout their papers, the parties referred to this land as “Black Stone Farm,” “Black
                                  28   Rock Farm,” and “Mother Earth Organic Farm.” This Order will refer to the land as the
                                       “MEO Farm.”
                                       Case No.18-cv-03285-NC
                                  1    enrichment and conversion against both defendants; breach of contract against MEO; and
                                  2    promissory fraud and alter ego/veil piercing against Palmeri.
                                  3           Palmeri and MEO moved to dismiss the complaint for lack of personal jurisdiction
                                  4    or, in the alternative, to transfer the case to a different venue (the District of Nevada). Dkt.
                                  5    No. 17. This Court finds that it has personal jurisdiction over both defendants and that
                                  6    venue in the Northern District of California is proper, and therefore DENIES both motions.
                                  7    I.     BACKGROUND
                                  8           A. Factual Allegations
                                  9           Jack Palmeri and his associate Tom Gonzales formed Mother Earth Organic Farms
                                  10   in Florida to farm 500 acres of land in Gerlach, Nevada.2 See Dkt. No. 17 at 22, Palmeri
                                  11   Dec. at ¶ 3. In October 2015, Gonzales and Palmeri met with Doug Langum, a farming
                                       consultant from California. See Dkt. No. 30 at 2, Langum Dec. at ¶ 5. Langum’s company
Northern District of California




                                  12
 United States District Court




                                  13   is called Forty-Four Organic Farms. Id. Palmeri told Langum that he was interested in
                                  14   growing melons at the MEO farm. Id. He asked Langum to prepare an operating budget
                                  15   and farming plan to grow melons. Id. Langum provided a projected budget for the farm in
                                  16   early November 2015. Id.
                                  17          In December 2015, Langum wrote a “Statement of Work” to describe the work that
                                  18   he would do for MEO. Id. at ¶ 11. This statement was never signed by any party but
                                  19   Langum alleges that Palmeri agreed to its terms. Id. It stated that Forty-Four would
                                  20   provide “all of the necessary management to produce 7 million pounds of seedless
                                  21   watermelons” at the MEO farm in the 2016 season. Id. at ¶ 11. MEO agreed to pay Forty-
                                  22   Four Farms $25,000 per month to manage the Nevada farm. Id. at ¶ 12. Palmeri gave
                                  23   Langum the title of “Director of Agriculture” of MEO, as well as MEO business cards and
                                  24   an MEO email address with that title. Id. at ¶ 9. Langum hired an employee to live and
                                  25   work full-time at the MEO farm in Nevada and traveled there himself every week. Id. at ¶
                                  26
                                       2
                                  27     The manager and member of MEO is Blackstone Realty Investors, LLC, a Nevada
                                       company of which Palmeri was the manager. Id. Palmeri’s business ventures related to
                                  28   the Nevada farm seem to have taken multiple names at different times, including “Palmeri
                                       Produce.” See Dkt. No. 31, Nelson Decl. Ex. 6.
                                       Case No. 18-cv-03285-NC               2
                                  1    12. Langum also began acquiring the supplies necessary to begin the melon operation at
                                  2    the MEO farm. Id.
                                  3           In January 2016, Langum contacted Dale Nelson from Robinson Fresh, a produce
                                  4    distributor in California with whom Langum had worked in the past. See Dkt. No. 31 at 2,
                                  5    Nelson Decl. at ¶ 3. Langum told Nelson that he was the Director of Agriculture of MEO,
                                  6    which would be growing watermelons at the MEO farm in Nevada with transplants
                                  7    provided by Headstart Nursery. Id. Langum expressed interested in creating a marketing
                                  8    agreement with Robinson Fresh for the watermelons. Id. Nelson sent Robinson Fresh’s
                                  9    varietal preferences and pricing information so that the harvest schedule could be
                                  10   coordinated with Headstart. Id. at ¶ 4; see also Dkt. No. 31 at 6. Langum met with
                                  11   Headstart to discuss the varieties and schedule around January 6, 2016. Id. at 4, 7; see also
                                       Dkt. No. 29 at 2, Clerou Decl. at ¶ 3.
Northern District of California




                                  12
 United States District Court




                                  13          Langum put Palmeri in touch with Nelson from Robinson Fresh. See Dkt. No. 30,
                                  14   Langum Decl. at ¶ 10. Between January and March 2016, Palmeri negotiated a marketing
                                  15   agreement with Robinson Fresh to distribute MEO’s watermelons. See Dkt. No. 31. They
                                  16   met in person in February 2016. Id. at 13. A contract was executed between Robinson
                                  17   Fresh and Jack Palmeri, as MEO’s Chief Executive Officer, on April 26, 2016. See Dkt.
                                  18   No. 31 at 25.
                                  19          On April 21, 2016, Headstart sent Langum a proposed watermelon schedule
                                  20   including prices and delivery dates which were coordinated with Robinson Fresh. See Dkt.
                                  21   No. 26 at 2, Clerou Decl. at ¶ 4. Because Langum via Forty-Four Farms was a former
                                  22   customer of Headstart, “Forty Four Farms” was listed on multiple Headstart documents
                                  23   relating to the MEO farm in Nevada. See id. at 2, Clerou Decl. at ¶ 5; see also Dkt. No. 30
                                  24   at 6, Langum Decl. ¶ 17. Langum contacted Headstart to correct this error and indicated
                                  25   that the correct billing entity for the order was Mother Earth Organic Farms. Id. Headstart
                                  26   requested that Langum complete a standard “Customer Profile Update” and “Terms of Sale
                                  27   Agreement” because Mother Earth Farms was a new customer of Headstart’s. Id. at ¶ 6;
                                  28   see also Dkt. No. 29 at Ex. 2. Langum completed these forms as the Director of
                                       Case No. 18-cv-03285-NC                  3
                                  1    Agriculture of Mother Earth Organic Farms. Id. at ¶ 7.
                                  2           In the spring and summer of 2016, Langum contracted with multiple companies in
                                  3    preparation for the upcoming melon season at the MEO farm. Id. at ¶¶ 14–15. He
                                  4    contracted with an electrical company in Nevada, who sent invoices to Mr. Palmeri in
                                  5    Florida. Id. He also contracted with an irrigation company in California and presented
                                  6    that bill to Mr. Palmeri, who wrote a check for the irrigation supplies. Id. He contracted
                                  7    with a labor company in California for farm labor crews who later planted the watermelon
                                  8    transplants; again, Mr. Langum sent these invoices to Mr. Palmeri. Id. at ¶ 20. He also
                                  9    purchased industrial insecticide from a California supplier for the MEO farm. Id. at ¶ 21.
                                  10          Watermelon transplants were shipped from California to the MEO farm in Nevada
                                  11   in May and early June 2016. See Dkt. No. 27 at 6; see also Clerou Decl. at ¶ 9–10.
                                       Palmeri visited the farm for one day around the time that the shipments were received. See
Northern District of California




                                  12
 United States District Court




                                  13   Dkt. No. 17 at ¶ 13. While there, he photographed the boxes that contained the transplants.
                                  14   Id. He did nothing further with the boxes. Id. He left the next day. Id. He does not know
                                  15   what was planted or what otherwise happened to the transplants. Id. Langum states that
                                  16   labor crews worked for one week in early June to plant the watermelon transplants and that
                                  17   Palmeri has been invoiced for these labor services. See Dkt. No. 30, Langum Decl. at ¶ 20.
                                  18          Soon after the transplant delivery, the relationship between MEO and Forty-Four
                                  19   Farms dissolved. Id. at ¶ 22. Langum alleges that MEO was delinquent in payment for his
                                  20   services beginning in late March 2016, and that when Palmeri refused to pay him in July
                                  21   2016, their business relationship ended. Id. Palmeri describes that the contractual
                                  22   relationship between MEO and Forty-Four Farms ended “soon after” May 2016 and claims
                                  23   that Forty-Four Farms “abandoned” the farm, such that “operations ceased” and “no
                                  24   watermelons were raised or sold.” Dkt. No. 17 at 24, Langum Decl. at ¶ 18.
                                  25          Headstart sent a customer statement dated May 31, 2016 to Palmeri, invoicing MEO
                                  26   for about $100,000 for the watermelon transplants. See Dkt. No. 27 at 7; see also Palmeri
                                  27   Decl. at ¶ 16. Palmeri received the invoice sometime after May 31. Id. On July 1, 2016,
                                  28   Palmeri emailed Headstart to contest the statement. Id. Specifically, his email stated that:
                                       Case No. 18-cv-03285-NC                  4
                                  1    (a) the invoice was incorrect, (b) MEO had no account with Headstart, (c) “no third-party
                                  2    vendor has any right to bind us to any Invoice with [Headstart],” and (d) Forty Four
                                  3    Organic Farms c/o Doug Langum was the correct customer to be billed. See Dkt. No. 28 at
                                  4    5. Headstart’s Sales Manager Lisa Branco replied that she would void the erroneous
                                  5    account. See id. at 2–3. She soon learned from Headstart employee Daniel Clerou that
                                  6    MEO was indeed the correct customer for that shipment. Id. She then sent another invoice
                                  7    to MEO on August 31, 2016.3 Id.
                                  8           B. Procedural History
                                  9           Headstart filed this suit on June 1, 2018. Id. at 9. Neither defendant in this action
                                  10   has been served with process. Id. Defendants moved to dismiss this case for lack of
                                  11   personal jurisdiction, or, in the alternative, to change venue. See Dkt. Nos. 16, 17. All
                                       parties consented to the jurisdiction of a magistrate judge under 28 U.S.C. §636(c). Dkt.
Northern District of California




                                  12
 United States District Court




                                  13   Nos. 14, 22.
                                  14   II.    PERSONAL JURISDICTION
                                  15          A. Legal Standard
                                  16          Traditional bases for conferring a court with personal jurisdiction include a
                                  17   defendant’s consent to jurisdiction, personal service of the defendant within the forum
                                  18   state, or a defendant’s citizenship or domicile in the forum state. J. McIntyre Mach., Ltd.
                                  19   v. Nicastro, 131 S.Ct. 2780, 2787 (2011). Absent one of these bases, the Due Process
                                  20   Clause requires that the defendant have “certain minimum contacts” with the forum state
                                  21   “such that the maintenance of the suit does not offend traditional notions of fair play and
                                  22   substantial justice.” Int’l Shoe Co. v. State of Wash., 326 U.S. 310, 316 (1945) (citations
                                  23   and internal quotation marks omitted).
                                  24                  i.   Specific Jurisdiction
                                  25          Personal jurisdiction may be founded on either general jurisdiction or specific
                                  26
                                  27   3
                                        This invoice was for transplants provided by Radicle Seed; Headstart did not have
                                  28   sufficient transplants available for the MEO farms order when it was placed and
                                       supplemented with some watermelon seedlings from Radicle Seed.
                                       Case No. 18-cv-03285-NC                   5
                                  1    jurisdiction. General jurisdiction exists when a nonresident defendant is domiciled in the
                                  2    forum state or his activities in the forum are “substantial” or “continuous and systematic.”
                                  3    Panavision Int’l L.P. v. Toeppen, 141 F.3d 1316, 1320 (9th Cir. 1998) (internal quotation
                                  4    marks omitted). A a three-prong test determines whether the court has specific jurisdiction
                                  5    over a party. Picot v. Weston, 780 F.3d 1206 (9th Cir. 2015). The prongs are:
                                  6           (1) the non-resident defendant must purposefully direct his activities or
                                                 consummate some transaction with the forum or resident thereof; or perform
                                  7              some act by which he purposefully avails himself of the privilege of conducting
                                  8              activities in the forum, thereby invoking the benefits and protections of its laws;

                                  9           (2) the claim must be one which arises out of or relates to the defendant’s forum-
                                                  related activities; and
                                  10
                                  11          (3) the exercise of jurisdiction must comport with fair play and substantial justice,
                                                  i.e., it must be reasonable.
Northern District of California




                                  12
 United States District Court




                                  13   Id. at 1211. The plaintiff bears the burden of satisfying the first two prongs.
                                  14   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 801–02 (9th Cir. 2004). The
                                  15   burden then shifts to the defendant to “set forth a compelling case that the exercise of
                                  16   jurisdiction would not be reasonable.” CollegeSource, Inc. v. AcademyOne, Inc. 653 F.3d
                                  17   1066, 1076 (9th Cir. 2011).
                                  18               ii.   Purposeful Availment
                                  19          The purposeful availment test applies in a contract case like this one. 4 Boschetto v.
                                  20   Hansing, 539 F.3d 1011, 1016 (9th Cir. 2008). Executing or performing a contract in a
                                  21   forum state typically indicates that the defendant purposefully availed himself of the
                                  22   privilege of doing business in that state. Schwarzenegger, 374 F.3d at 802. When a
                                  23   contract is at issue, the court must “use a highly realistic approach that recognizes that a
                                  24
                                  25   4
                                         In a tort case, a “purposeful direction” test set forth in Calder v. Jones, 465 U.S. 793
                                  26   (1984) typically applies instead. See Brayton Purcell LLP v. Recordon & Recordon, 606
                                       F.3d 1124, 1128 (9th Cir. 2010); see also Schwarzenegger, 374 F.3d at 802. Here, the
                                  27   Court focuses on the purposeful availment test because though tort claims are included in
                                       the complaint, the case primarily sounds in contract and the torts at issue arise out of the
                                  28   contract dispute. The plaintiffs’ claims are for promissory fraud, breach of contract,
                                       restitution/unjust enrichment, conversion, and alter ego/veil piercing.
                                       Case No. 18-cv-03285-NC                    6
                                  1    contract is ordinarily but an intermediate step serving to tie up prior business negotiations
                                  2    with future consequences which themselves are the real object of the business transaction.”
                                  3    Burger King v. Rudzewicz, 471 U.S. 462, 479 (1985). Therefore, the court must look to
                                  4    the contract’s “prior negotiations and contemplated future consequences, along with the
                                  5    terms of the contract and the parties’ actual course of dealing” in determining whether to
                                  6    exercise personal jurisdiction over a defendant. Id.
                                  7           This analysis exists to ensure that “a defendant will not be haled into a jurisdiction
                                  8    solely as a result of random, fortuitous, or attenuated contacts,” which would surely offend
                                  9    traditional notions of fair play and substantial justice. Id. at 475; Int’l Shoe, 326 U.S. at
                                  10   316.
                                  11              iii.   Motion to Dismiss for Lack of Personal Jurisdiction
                                              On a motion to dismiss for lack of personal jurisdiction under Fed. R. Civ. P.
Northern District of California




                                  12
 United States District Court




                                  13   12(b)(2), a court may consider evidence outside the pleadings. Data Disc, Inc. v. Systems
                                  14   Technology Assoc., Inc., 557 F.2d 1280, 1285 (9th Cir. 1977). Allegations of the
                                  15   plaintiff’s complaint that are uncontested “must be taken as true, and conflicts between the
                                  16   facts contained in the parties’ affidavits must be resolved in [plaintiff’s] favor.” Rio
                                  17   Props., Inc., 284 F.3d at 1019. However, the court “may not assume the truth of
                                  18   allegations in a pleading which are contradicted by affidavit.” Mavrix Photo, Inc. v. Brand
                                  19   Technologies, Inc., 647 F.3d 1218, 1221 (9th Cir. 2011). Finally, “mere ‘bare bones’
                                  20   assertions of minimum contacts with the forum or legal conclusions unsupported by
                                  21   specific factual allegations will not satisfy a plaintiff’s pleading burden.” Swartz v. KPMG
                                  22   LLP, 476 F.3d 756, 766 (9th Cir. 2007).
                                  23          B. Analysis
                                  24          Here, Headstart proffers three grounds for personal jurisdiction over the defendants:
                                  25   first, consent to personal jurisdiction based on a forum selection clause in the Terms of
                                  26   Sale agreement between Headstart and Langum dated May 5, 2016; second, consent to
                                  27   personal jurisdiction based on another forum selection clause in an invoice from T&C; and
                                  28   finally, based on sufficient purposeful availment of the forum to subject the defendants to
                                       Case No. 18-cv-03285-NC                    7
                                  1    specific personal jurisdiction.5 The Court finds that the third basis presented – purposeful
                                  2    availment sufficient to create specific jurisdiction – is satisfied, and therefore does not
                                  3    address the other two arguments regarding the defendants’ consent to personal jurisdiction
                                  4    via the forum selection clauses.6
                                  5                i.   The Defendants Purposely Availed Themselves of the Forum
                                  6           The first prong of the specific jurisdiction analysis asks whether the defendant has
                                  7    purposefully availed himself of the privilege of conducting activities in the forum state.
                                  8    See Picot, 780 F.3d at 1211 (2015). Executing a contract in the forum state is one activity
                                  9    that may give rise to purposeful availment of that forum. Schwarzenegger, 374 F.3d at
                                  10   802. A single visit to a forum may not be adequate to find purposeful availment. Glob.
                                  11   Commodities Trading Grp., Inc. v. Beneficio De Arroz Choloma, S.A. 2017 Dist. LEXIS
                                       131718 (E.D. Cal. Aug. 17, 2017). However, the inquiry is not limited simply to a
Northern District of California




                                  12
 United States District Court




                                  13   defendant’s physical presence in the forum state but more generally to contacts that
                                  14   proximately result from the defendant’s actions. Burger King Corp., 471 U.S. at 74.
                                  15          First, Palmeri and MEO contracted with Langum at Forty-Four Organic Farms for
                                  16   Langum to manage the MEO farm in Nevada for an ongoing $25,000 per month. See id.
                                  17   Langum and Forty-Four are residents of California. See id. This contract required regular
                                  18   communication with Langum in California. See id. Next, Palmeri communicated both via
                                  19   email and in person with Robinson Fresh representatives to arrange their purchase of the
                                  20   future watermelon harvest. See id. These communications contemplated future
                                  21
                                  22   5
                                         In its Opposition to the Motion to Dismiss, the plaintiffs also add a fourth theory: general
                                  23   jurisdiction over Mother Earth Organic Farms. See Dkt. No. 27 at 14. The Court rejects
                                       this theory because Mother Earth is neither incorporated in nor has its principal place of
                                  24   business in California. See Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S.
                                       915, 924 (2011). Further, Headstart has failed to show that MEO’s activities in California
                                  25   are “substantial” or “continuous and systematic” because Headstart provided inadequate
                                       facts regarding factors such as “longevity, continuity, volume, economic impact, physical
                                  26   presence, and integration into the state’s regulatory or economic markets.” Mavrix Photo,
                                       Inc. v. Brand Techs, Inc., 647 F.3d 1218, 1224 (9th Cir. 2011).
                                       6
                                  27     Both parties extensively briefed issues of (a) agency theory and (b) the validity of forum
                                       selection clauses in their pleadings. These issues are relevant only to the consent bases for
                                  28   jurisdiction, not to the specific jurisdiction analysis, and therefore are not addressed in this
                                       Order.
                                       Case No. 18-cv-03285-NC                      8
                                  1    watermelon sales in the state of California. See id. The MEO farm operation contracted
                                  2    with multiple California vendors throughout 2016, including an irrigation supply company
                                  3    for whom Palmeri wrote a check for over $100,000 (in response to an invoice listing
                                  4    “Mother Earth Organic Farms” as both the billing and shipping recipient). See Dkt. No. 30
                                  5    at 6, Ex. 11.
                                  6           It is clear that Palmeri and MEO did business with California vendors in preparing
                                  7    the Nevada farm, intended to later sell their watermelons within California, and contracted
                                  8    with California citizens to manage and provide labor for the farm. Indeed, though the farm
                                  9    was located in Nevada, its related business operations seem to have predominantly taken
                                  10   place in California. Palmeri’s contacts with California were anything but “random,
                                  11   fortuitous, or attenuated” – instead, they were purposeful, strategic, and direct. Burger
                                       King Corp., 471 U.S. at 475.
Northern District of California




                                  12
 United States District Court




                                  13          The plaintiffs have made a sufficient showing that the defendants purposely availed
                                  14   themselves of the forum of the state of California.
                                  15              ii.   The Claim Arises Out of Defendants’ Forum-Related Activities
                                  16           The second prong of the specific jurisdiction analysis requires that the claims arise
                                  17   out of the defendant’s forum-related activities. Picot, 780 F.3d at 1211. The Ninth Circuit
                                  18   frames this prong as a “but-for” test: but for the defendant’s activities in the forum state,
                                  19   would this case arise? Gray & Co. v. Firstenberg Mach. Co., 913 F.2d 758, 761 (9th Cir.
                                  20   1990). The execution or performance of the contract which is the basis of the relevant
                                  21   dispute will typically satisfy this requirement in a contract case. Schwarzenegger, 374
                                  22   F.3d at 802. However, as noted above, the Court must also consider the context of that
                                  23   contract with the understanding that it is but one portion of a broader business transaction.
                                  24   Burger King Corp., 471 U.S. at 475. The “prior business negotiations” and “contemplated
                                  25   future consequences” of the contract must also be taken into account. Id.
                                  26          Here, Defendants contend because neither Palmeri nor MEO signed any contract
                                  27
                                  28
                                       Case No. 18-cv-03285-NC                   9
                                  1    with the plaintiffs, the second prong is not satisfied in this case.7 However, Palmeri – as
                                  2    the CEO of MEO – negotiated and executed at least one contract in California which
                                  3    contemplated future consequences including the contract with Headstart. See Dkt. No. 1 at
                                  4    3. Specifically, Palmeri arranged to sell watermelons to Robinson Fresh. See id. These
                                  5    watermelon seedlings were to be purchased from Headstart. See Nelson Decl. at ¶ 6.
                                  6           Multiple affidavits support the plaintiffs’ claim that the Headstart order was
                                  7    intended by all parties to fulfill the Robinson Fresh contract. The affidavit from Dale
                                  8    Nelson at Headstart states that he coordinated the transplant delivery schedule and
                                  9    preferred watermelon varieties with Headstart, and that doing so was common practice in
                                  10   his role at the fruit marketing company. Id. at ¶ 4. The transplant varieties shipped by
                                  11   Headstart match the varieties that Nelson requested. Id. at 7; see also Dkt. No. 1 at 20
                                       (both listing “Fascination” among other watermelon varieties). Headstart employee Daniel
Northern District of California




                                  12
 United States District Court




                                  13   Clerou stated that he “coordinated” the schedule with Robinson Fresh. Dkt. No. 29,
                                  14   Clerou Decl. at ¶ 4. Langum’s declaration states that he informed Palmeri about the
                                  15   Headstart transplants and that the two discussed the order before it was placed due to
                                  16   Headstart’s inability to source particular varietals requested by Robinson. See Dkt. No. 30,
                                  17   Langum Decl. at ¶ 10. Langum states that Palmeri required this information throughout
                                  18   Palmeri’s negotiations with Robinson. Id.
                                  19          The only evidence that Palmeri was not involved with the Headstart contract is his
                                  20   own affidavit, which states that he “did not communicate with” the plaintiffs, did not meet
                                  21   with the plaintiffs, and “made no attempt to order transplants from” the plaintiffs. See Dkt.
                                  22   No. 14 at 23, Palmeri Decl. at ¶ 9. It is entirely possible that even without his direct
                                  23   communication with or ordering from Headstart, Palmeri was aware of and approved of
                                  24   the transplant order from Headstart for MEO. However, as noted above, insofar as these
                                  25   affidavits conflict, at this stage in the proceedings the Court resolves any such conflicts in
                                  26   the plaintiffs’ favor. Rio Props., Inc., 284 F.3d at 1019.
                                  27
                                  28
                                       7
                                        This statement sets aside for the moment the issue of whether Langum was MEO’s
                                       authorized agent.
                                       Case No. 18-cv-03285-NC                10
                                  1           Defendants emphasize that the invoices and shipping labels and other paperwork
                                  2    associated with the Headstart contract included “Forty Four Farms” rather than “Mother
                                  3    Earth Organic Farms,” and name Langum rather than Palmeri as a customer. However, the
                                  4    plaintiffs have provided sufficient evidence that this designation was merely a mix-up with
                                  5    Headstart’s internal organization based on their prior work with Langum. See Clerou
                                  6    Decl. at ¶¶ 5–9. In fact, Langum immediately corrected that error and clarified on multiple
                                  7    occasions with Headstart that the order was for MEO’s Nevada farm. Id. He completed
                                  8    the required paperwork to set up MEO as a new Headstart customer. Id. The internal
                                  9    confusion at Headstart that resulted in a paperwork error is not grounds for defendants to
                                  10   now claim having had no knowledge of or responsibility for the Headstart contract.
                                  11          Though Palmeri did not personally execute the contract with Headstart, he did so
                                       with Robinson Fresh. The Headstart contract to provide the watermelons that Robinson
Northern District of California




                                  12
 United States District Court




                                  13   Fresh would purchase – watermelons which were not sourced by Palmeri elsewhere – was
                                  14   a “contemplated future consequence” of the Robinson Fresh agreement. Burger King
                                  15   Corp., 471 U.S. at 475. Therefore, the claims here arise out of the defendants’ contacts
                                  16   with the forum of California. But for Palmeri and MEO’s availment of the forum via
                                  17   contracts with vendors including Forty-Four Farms, Robinson Fresh, and the irrigation
                                  18   company, this dispute would not have arisen. The plaintiffs have satisfied the second
                                  19   prong of the specific personal jurisdiction analysis.
                                  20             iii.   Fair Play and Substantial Justice
                                  21          Finally, the Court must consider whether exercising personal jurisdiction over the
                                  22   defendants comports with the notions of fair play and substantial justice. This
                                  23   determination involves evaluating “the burden on the defendant, the forum State’s interest
                                  24   in adjudicating the dispute, the plaintiff’s interest in obtaining convenient and effective
                                  25   relief, the interstate judicial system’s interest in obtaining the most efficient resolution of
                                  26   controversies, and the shared interest of the several States in furthering fundamental
                                  27   substantive social policies.” Burger King Corp., 471 U.S. at 477 (internal quotation marks
                                  28   omitted); see also World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292 (1980).
                                       Case No. 18-cv-03285-NC                    11
                                  1    These considerations can bolster the reasonableness of an exercise of jurisdiction where
                                  2    the showing of minimum contacts is less strong. Id. The court must always weigh the
                                  3    facts of each specific case in determining whether exercising personal jurisdiction
                                  4    comports with fair play and substantial justice. Id. at 486. It is the defendants’ burden to
                                  5    set forth a “compelling case” that the exercise of jurisdiction would not be reasonable once
                                  6    the plaintiff has met the first two prongs of the specific jurisdiction analysis. Picot, 780
                                  7    F.3d at 1212; see also Burger King Corp., 471 U.S. at 477.
                                  8           Here, the defendants do little to present a compelling case that exercise of personal
                                  9    jurisdiction by this District would offend notions of fair play and substantial justice.
                                  10   Defendants argue that they did not consent to jurisdiction in this District. See Dkt. No. 17
                                  11   at 21. They point out that MEO and Palmeri are both domiciled in Florida and that the
                                       MEO farm was located in Nevada. Id. at 6. These facts are insufficient to make a
Northern District of California




                                  12
 United States District Court




                                  13   “compelling case” that exercise of jurisdiction in this District is unreasonable. Though the
                                  14   MEO farm was located in Nevada, the events surrounding this dispute primarily took place
                                  15   in California. The Headstart and Robinson Fresh contracts both originated in California,
                                  16   and relevant witnesses from each company are therefore located in California. The
                                  17   contract with Forty-Four Farms is also based in California, where Langum resides. Of the
                                  18   six affidavits submitted in support of these pleadings, all but two – Palmeri’s and his
                                  19   attorney’s – are from residents of this District. Palmeri admits that the Nevada farm
                                  20   operation has been abandoned entirely. No identified witnesses nor alleged evidence
                                  21   remains in Nevada. No alleged events related to this dispute took place in Florida.
                                  22          The judicial system’s interest in the most efficient resolution of this controversy,
                                  23   and this forum’s interest in the adjudicating the dispute, is best reached through this
                                  24   District’s exercise of personal jurisdiction. The Court finds that such exercise is
                                  25   reasonable in this case.
                                  26   III.   VENUE
                                  27          A. Legal Standard
                                  28          When a federal court’s jurisdiction is based on diversity of citizenship as in this
                                       Case No. 18-cv-03285-NC                   12
                                  1    case, venue is proper in “(1) a judicial district where any defendant resides, if all
                                  2    defendants reside in the same state, (2) a judicial district in which a substantial part of the
                                  3    events or omissions giving rise to the claim occurred, or a substantial part of property that
                                  4    is the subject of the action is situated, or (3) a judicial district in which the defendants are
                                  5    subject to personal jurisdiction at the time the action is commenced, if there is no district in
                                  6    which the action may otherwise be brought.” 28 U.S.C. § 1391(a). A district court may
                                  7    transfer venue for the convenience of the parties and witnesses and in the interest of
                                  8    justice. 28 U.S.C. § 1404(a). The purpose of such a transfer is to “prevent the waste of
                                  9    time, energy, and money” and “protect the litigants, witnesses, and the public against
                                  10   unnecessary inconvenience and expense.” Van Dusen v. Barrack, 376 U.S. 612, 616
                                  11   (1964).
                                              B. Analysis
Northern District of California




                                  12
 United States District Court




                                  13          In the alternative to the motion to dismiss for lack of personal jurisdiction,
                                  14   Defendants request that venue for this action be transferred to the District of Nevada.
                                  15   Venue is proper where a substantial part of the events or omissions giving rise to the claim
                                  16   occurred, or a substantial part of property that is the subject of the action is situated. 28
                                  17   U.S.C. § 1391(a). A district court may transfer venue under 28 U.S.C. § 1404(a). In doing
                                  18   so, the court considers traditional private and public interest factors as in the earlier
                                  19   doctrine of forum non conveniens. Decker Coal Co. v. Commonwealth Edison Co., 805
                                  20   F.2d 834, 843 (9th Cir. 1986) (citing Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241
                                  21   (1981)). These factors can include the availability of evidence and witnesses, the practical
                                  22   costs of trial, a court’s familiarity with the law, and the local interest in having localized
                                  23   controversies decided at home. Id. at 843. The location of counsel is a factor typically
                                  24   given little weight. See Kawamoto v. CB Richard Ellis, Inc., 225 F. Supp. 2d 1209, 1215
                                  25   (D. Haw. 2002). The plaintiff’s initial choice of forum usually receives some weight, and
                                  26   is given “substantial deference if the plaintiff is a resident of the district in which the action
                                  27   is brought.” Id. at 1216; see also Miracle Blade, LLC. V. Ebrands Commerce Group,
                                  28   LLC., 207 F. Supp. 2d 1136, 1155 (D. Nev. 2002).
                                       Case No. 18-cv-03285-NC                    13
                                  1           Here, Defendants fail to show that transferring venue is warranted for the
                                  2    convenience of the parties and in the interest of justice under 28 U.S.C. § 1404(a). As
                                  3    discussed above, a substantial part of the events giving rise to this claim occurred in
                                  4    California. Though the piece of property at issue is located in Nevada, the farm has been
                                  5    abandoned. Furthermore, the property itself is less at the heart of this case than the contract
                                  6    with Headstart in California. Witnesses seem to be predominantly located in California
                                  7    and, to a lesser extent, Florida; nevertheless, none seem to be located in the District of
                                  8    Nevada, the defendants’ requested forum. Defendants argue that litigating in this District
                                  9    “would require Mother Earth to spend more than the amount T&C claims merely for extra
                                  10   litigation costs incurred by its Nevada counsel in travel time and expenses.” Dkt. No. 17 at
                                  11   17. However, convenience of counsel is given less weight than convenience of witnesses,
                                       evidence, and parties. See Kawamoto, 225 F. Supp. 2d at 1215. Because the plaintiffs
Northern District of California




                                  12
 United States District Court




                                  13   reside in this District, their initial venue choice is given additional weight. See id. at 1216.
                                  14          The Court acknowledges that litigating in this District is inconvenient for the
                                  15   Florida defendants and their Nevada counsel. However, on balance, it finds that due to the
                                  16   other factors weighing in favor of venue in this District, venue is proper here.
                                  17   IV.    CONCLUSION
                                  18          The Court finds that it has personal jurisdiction over both defendants and that venue
                                  19   is proper in the Northern District of California. Therefore, both the Motion to Dismiss for
                                  20   Lack of Personal Jurisdiction and the Motion to Transfer Venue are DENIED.
                                  21
                                  22          IT IS SO ORDERED.
                                  23
                                  24   Dated: October 12, 2018                    _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  25                                                    United States Magistrate Judge
                                  26
                                  27
                                  28
                                       Case No. 18-cv-03285-NC                    14
